Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 1 of 11 PageID: 1



NATALIE G. HARRISON
Trial Attorney
U.S. Department of Justice
Environment and Natural Resources Division
Environmental Enforcement Section
P.O. Box 7611, Ben Franklin Station
Washington, D.C. 20044-7611
(202) 305-0461

ALLAN URGENT
Assistant United States Attorney
District of New Jersey
United States Attorney’s Office
970 Broad Street, 7th Floor
Newark, New Jersey 07102
973-297-2079

GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Richard J. Hughes Justice Complex
25 Market Street
PO Box 093
Trenton, NJ 08625-0093
Attorney for Plaintiffs New Jersey Department of
Environmental Protection and New Jersey Spill
Compensation Fund

By: Louis G. Karagias
Deputy Attorney General
(609) 376-2735

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
__________________________________________
                                           )
UNITED STATES OF AMERICA,                  )
NEW JERSEY DEPARTMENT OF                   )
ENVIRONMENTAL PROTECTION, and              )
ADMINISTRATOR, NEW JERSEY SPILL            )
COMPENSATION FUND                          )
                                           )
                  Plaintiffs,              )
                                           )
                  v.                       )   Civil Action No. 2:19-cv-12157
                                           )
FORD MOTOR CO. and                         )   COMPLAINT
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 2 of 11 PageID: 2



BOROUGH OF RINGWOOD,                      )
                                          )
                  Defendants.             )
__________________________________________)

               The United States of America, by authority of the Attorney General of the United

States and through the undersigned attorney, acting at the request of the Regional Administrator

of the United States Environmental Protection Agency (“EPA”) for Region II, the New Jersey

Department of Environmental Protection (“NJDEP”), and the Administrator of the New Jersey

Spill Compensation Fund (“Administrator”) by and through the New Jersey Attorney General

file this complaint and allege as follows:

                                     NATURE OF THE ACTION

       1.      This is a civil action brought under to Sections 106 and 107 of the Comprehensive

Environmental Response, Compensation, and Liability Act, as amended, 42 U.S.C. §§ 9606 &

9607 (“CERCLA”), and the New Jersey Spill Compensation and Control Act, N.J.S.A. 58:10-

23.11 to -23.24 (“the Spill Act”).

       2.      The United States seeks injunctive relief and recovery of costs incurred in

response to releases and threatened releases of hazardous substances into the environment at or

from the Ringwood Mines/Landfill Superfund Site (“Site”) located in the Borough of Ringwood,

in Passaic County, New Jersey.

       3.      NJDEP and the Administrator of the New Jersey Spill Compensation Fund seek

certain injunctive relief and the reimbursement of costs they have incurred and will incur for the

discharge of hazardous substances at the Site.




                                                 2
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 3 of 11 PageID: 3



                                      JURISDICTION AND VENUE

        4.      This Court has jurisdiction over the subject matter of this action and over the

parties under 28 U.S.C. §§ 1331 and 1345 and Sections 106, 107, and 113(b) of CERCLA,

42 U.S.C. §§ 9606, 9607 & 9613(b).

        5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) and Sections

106(a) and 113(b) of CERCLA, 42 U.S.C. §§ 9606(a) & 9613(b), because the releases or

threatened releases of hazardous substances that gave rise to this claim occurred in this district,

and because the Site is located in this district.

                                               THE PARTIES

        6.      The United States is authorized to seek costs of removal or remedial action, as

well as injunctive relief necessary to abate the imminent and substantial endangerment to the

public health or welfare, or the environment, that may result from an actual or threatened release

or threatened release of a hazardous substance at or from a facility. 42 U.S.C. §§ 9606(a),

9607(a).

        7.      NJDEP is a principal department within the Executive Branch of the State of New

Jersey, vested with the authority to conserve and protect natural resources, protect the

environment, prevent pollution, and protect the public health and safety. N.J.S.A. 13:1D-9.

        8.      The Administrator is the chief executive officer of the New Jersey Spill

Compensation Fund (“the Spill Fund”). N.J.S.A. 58:10-23.11j. As chief executive officer of the

Spill Fund, the Administrator is authorized to approve and pay any cleanup and removal costs

Plaintiff NJDEP incurs, N.J.S.A. 58:10-23.11f.c & .d, and to certify the amount of any claim to

be paid from the Spill Fund, N.J.S.A. 58:10-23-11j.d.




                                                    3
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 4 of 11 PageID: 4



       9.     Defendant Ford Motor Co. (“Ford”) is a corporation organized under the laws of

the State of Delaware and headquartered in Dearborn, Michigan, is a “person” as defined in

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       10.    Defendant Borough of Ringwood (“Borough”), a municipality established under

the laws of the State of New Jersey in Passaic County, New Jersey, is a “person” as defined in

Section 101(21) of CERCLA, 42 U.S.C. § 9601(21).

       11.    At relevant times, Ford owned and operated portions of the Site.

       12.    At relevant times, the Borough owned and operated portions of the Site.

       13.    The Borough has owned a portion of the Site since about 1970.

                                   STATUTORY BACKGROUND

       14.    CERCLA was enacted in 1980 to provide a comprehensive governmental

mechanism for abating releases and threatened releases of hazardous substances and other

pollutants and contaminants, and for funding the costs of such abatement and related

enforcement activities, which are known as “response” actions, 42 U.S.C. §§ 9604(a), 9601(25).

       15.    Section 104(a)(1) of CERCLA, 42 U.S.C. § 9604(a)(1), provides:

              Whenever (A) any hazardous substance is released or there is a
              substantial threat of such a release into the environment, or (B)
              there is a release or substantial threat of release into the
              environment of any pollutant or contaminant which may present an
              imminent and substantial danger to the public health or welfare,
              the President is authorized to act, consistent with the national
              contingency plan, to remove or arrange for the removal of, and
              provide for remedial action relating to such hazardous substance,
              pollutant, or contaminant at any time (including its removal from
              any contaminated natural resource), or take any other response
              measure consistent with the national contingency plan which the
              President deems necessary to protect the public health or welfare
              or the environment.

       16.    Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), provides in pertinent part:



                                                4
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 5 of 11 PageID: 5



               Notwithstanding any other provision or rule of law, and subject
               only to the defenses set forth in subsection (b) of this Section –

               (1)     the owner and operator of a vessel or a facility, [and]

               (2)     any person who at the time of disposal of any hazardous
                       substance owned or operated any facility at which such
                       hazardous substances were disposed of,

                                              *   *    *

               shall be liable for –

               (A)     all costs of removal or remedial action incurred by the
                       United States Government . . . not inconsistent with the
                       National Contingency Plan . . . .

       17.     Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), the United States is also

authorized to seek injunctive relief necessary to abate the imminent and substantial

endangerment to the public health or welfare, or the environment, that may result from an actual

or threatened release of a hazardous substance at or from a facility.

                                       GENERAL ALLEGATIONS

       18.     The Site consists of about 500 acres located in the Borough of Ringwood, New

Jersey. To manage cleanup operations of the Site, EPA has divided response actions for the Site

into portions referred to as “Operable Units.”

       19.     Operable Unit 2 consists of response actions identified in an EPA decision

document, dated June 30, 2014, referred to as the Operable Unit 2 Record of Decision. Response

actions for Operable Unit 2 are further described in an EPA document, dated April 15, 2015,

referred to as the Explanation of Significant Differences. The response actions for Operable Unit

2 address contamination in waste, fill material, and soil in specified areas at the Site.

       20.     The Site is a “facility” as defined in Section 101(9) of CERCLA, 42 U.S.C.

§ 9601(9).


                                                  5
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 6 of 11 PageID: 6



       21.     There has been a “release” or a “threatened release” of “hazardous substances”

into the “environment” at or from the Site, as those terms are defined in Section 101 of

CERCLA, 42 U.S.C. §§ 9601.

       22.     In undertaking response actions to address the release or threat of release of

hazardous substances at the Site, EPA has incurred and will continue to incur “response costs” as

defined in Section 101(25) of CERCLA, 42 U.S.C. § 9601(25).

       23.     The United States has incurred at least $4,372,590.13 through August 31, 2015, in

response costs with respect to Operable Unit 2 of the Site that have not been reimbursed. These

response costs are not inconsistent with the National Contingency Plan promulgated pursuant to

Section 105 of CERCLA, 42 U.S.C. § 9605, and codified at 40 C.F.R. Part 300.

                                FIRST CLAIM FOR RELIEF
                           Cost Recovery Under CERCLA Section 107

       24.     Paragraphs 1 through 23 are re-alleged and incorporated herein by reference.

       25.     Ford is within the class of liable persons described in Section 107(a)(2) of

CERCLA, 42 U.S.C. § 9607(a)(2), because it owned and/or operated a facility at the Site at the

time hazardous substances were disposed of at the facility.

       26.     The Borough is within the class of liable persons described in Section 107(a)(2)

of CERCLA, 42 U.S.C. § 9607(a)(2), because it owned and/or operated a facility at the Site at

the time hazardous substances were disposed of at the facility.

       27.     The Borough is within the class of liable persons described in Section 107(a)(1)

of CERCLA, 42 U.S.C. § 9607(a)(1), because it owns a facility at the Site.

       28.     Under Section 107(a) of CERCLA, 42 U.S.C. § 9607(a), each of the Defendants

is jointly and severally liable for all Operable Unit 2 costs incurred by the United States,

including enforcement costs and interest.


                                                  6
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 7 of 11 PageID: 7



                                SECOND CLAIM FOR RELIEF
                           Injunctive Relief Under CERCLA Section 106

       29.     Paragraphs 1 through 28 are re-alleged and incorporated herein by reference.

       30.     EPA has determined that there is or may be an imminent and substantial

endangerment to the public health and welfare or the environment because of actual or

threatened releases of hazardous substances at or from the Site.

       31.     EPA has determined that the response actions selected in the Operable Unit 2

Record of Decision and as further described in the Explanation of Significant Differences are

necessary to abate the danger or threat at or from the Site.

       32.     Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), each of the Defendants

is jointly and severally liable for injunctive relief to abate the danger or threat presented by a

release or threatened release of hazardous substances into the environment at or from the Site.

       33.     Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), each of the Defendants

is jointly and severally liable to undertake the Operable Unit 2 response actions as described in

the Operable Unit 2 Record of Decision and Explanation of Significant Differences.

                                 THIRD CLAIM FOR RELIEF
                                 Cost Recovery Under the Spill Act

       34.     Paragraphs 1 through 33 are re-alleged and incorporated herein by reference.

       35.     Except as otherwise provided in N.J.S.A. 58:10-23.11g12, any person who “has

discharged a hazardous substance, or is in any way responsible for any hazardous substance” that

is discharged, shall be liable, jointly and severally, without regard to fault, for all cleanup and

removal costs no matter by whom incurred. N.J.S.A. 58:10-23.11g.c.(1).

       36.     Except as otherwise exempted under N.J.S.A. 58:10-23.11g.12, the discharge of

hazardous substances is a violation of the Spill Act, for which any person who is the discharger



                                                   7
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 8 of 11 PageID: 8



of, or is in any way responsible for, any hazardous substance that is discharged, is strictly liable,

jointly and severally. N.J.S.A. 58:10-23.11g.c.(1).

       37.      NJDEP has incurred, and may continue to incur, costs as a result of the discharge

of hazardous substances at the Site.

       38.      The costs that NJDEP has incurred and will incur for the Site are “cleanup and

removal costs” within the meaning of N.J.S.A. 58:10-23.11b.

       39.      Ford is a “person” within the meaning of N.J.S.A. 58:10-23.11b.

       40.      Ford is a discharger and also a person that is in any way responsible for the

discharged hazardous substances, and is liable, jointly and severally, without regard to fault, for

all cleanup and removal costs that NJDEP has incurred, and will incur, as a result of the

discharge of hazardous substances at the Site. N.J.S.A. 58.10-23.11g.c.(1).

       41.      The Borough is a “person” within the meaning of N.J.S.A. 58:10-23.11b.

       42.      The Borough, as the knowing purchaser of part of the Site, a property at which

hazardous substances were previously discharged and as a person that owned property at the time

hazardous substances were discharged there, is a person that is in any way responsible for the

discharged hazardous substances, and is liable, jointly and severally, without regard to fault, for

all cleanup and removal costs that NJDEP has incurred, and will incur, as a result of the

discharge of hazardous substances at the Site. N.J.S.A. 58.10-23.11g.c.(1).

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

       a. Enter judgment in favor of Plaintiffs and against the Defendants, jointly and

             severally, under Section 107(a)(4)(A) of CERCLA, 42 U.S.C. § 9607(a)(4)(A), for

             unreimbursed response costs incurred by the United States relating to Operable Unit



                                                  8
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 9 of 11 PageID: 9



        2, including enforcement costs and prejudgment interest, but excluding costs that are

        to be reimbursed under previously entered into administrative orders on consent;

     b. Enter an order under Section 106 of CERCLA, 42 U.S.C. § 9606(a), requiring the

        Defendants to perform the Operable Unit response actions as described in the

        Operable Unit 2 Record of Decision and Explanation of Significant Differences;

     c. Enter a declaratory judgment on Defendants’ liability that will be binding in any

        subsequent action for further response costs, pursuant to Section 113(g)(2) of

        CERCLA, 42 U.S.C. § 9613(g)(2);

     d. Order the Defendants to reimburse Plaintiffs NJDEP and the Administrator, jointly

        and severally, without regard to fault, for all cleanup and removal costs Plaintiffs

        NJDEP and the Administrator have incurred at the Site, with applicable interest;

     e. Enter declaratory judgment against the Defendants, jointly and severally, without

        regard to fault, for all cleanup and removal costs Plaintiffs NJDEP and the

        Administrator may incur at the Site; and

     f. Grant such other and further relief as the Court deems just and proper.

                                   Respectfully submitted,



                                   JEFFREY BOSSERT CLARK
                                   Assistant Attorney General
                                   Environment and Natural Resources Division
                                   United States Department of Justice
                                   Washington, D.C. 20530

                                   s/ Natalie G. Harrison_____________
                                   NATALIE G. HARRISON
                                   Trial Attorney
                                   Environmental Enforcement Section
                                   Environment and Natural Resources Division
                                   United States Department of Justice


                                              9
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 10 of 11 PageID: 10



                                   P.O. Box 7611, Ben Franklin Station
                                   Washington, DC 20044-7611
                                   (202) 305-0461
                                   Natalie.g.harrison@usdoj.gov


                                   CRAIG CARPENITO
                                   United States Attorney
                                   District of New Jersey


                                   ALLAN URGENT
                                   Assistant United States Attorney
                                   District of New Jersey
                                   United States Attorney’s Office
                                   970 Broad Street, 7th Floor
                                   Newark, New Jersey 07102
                                   973-297-2079


                                   GURBIR S. GREWAL
                                   ATTORNEY GENERAL OF NEW JERSEY
                                   Attorney for Plaintiffs New Jersey Department of
                                   Environmental Protection and Administrator, New Jersey
                                   Spill Compensation Fund



                                   By:s/ Louis G. Karagias___________
                                   LOUIS G. KARAGIAS
                                   Deputy Attorney General




OF COUNSEL:

LEENA RAUT
Assistant Regional Counsel
U.S. Environmental Protection Agency, Region I
290 Broadway
New York, NY 10007
(212) 637-3122




                                            10
Case 2:19-cv-12157-CCC-SCM Document 1 Filed 05/06/19 Page 11 of 11 PageID: 11



                    CERTIFICATION UNDER LOCAL CIVIL RULE 11.2

        In accordance with 28 U.S.C. § 1746, I hereby certify, under penalty of perjury, that the
matter in controversy in the foregoing Complaint is not the subject of any other action pending in
any court, or any pending arbitration or administrative proceeding.




                                     s/ Natalie G. Harrison
                                     NATALIE G. HARRISON
                                     Trial Attorney
                                     Environmental Enforcement Section
                                     Environment and Natural Resources Division
                                     United States Department of Justice
                                     P.O. Box 7611, Ben Franklin Station
                                     Washington, DC 20044-7611
                                     (202) 305-0461
                                     Natalie.g.harrison@usdoj.gov




                                                11
